Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the invention of Group I, drawn to modified human kynureninase enzymes, in the reply filed on 16/081,492 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1 and 16-24 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 25, 27, 28, 29, 32, 33, 34, 35, 37, and 39, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/25/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites a modified enzyme comprising at least one of the following substitutions (i) A436T and (ii) S408N and F306Y relative to a native human kynureninase enzyme of SEQ ID NO: 1, wherein the modified enzyme comprises one of the mutations sets recited in (a)-(g). As presently written, the claim is open to misinterpretation as a practitioner can mistakenly read the claim as a modified enzyme having one of the substitutions in (i) and (ii) and additionally one of the mutations sets. Since the amino acid substitutions recited in (i) and (ii) are already present in the mutation sets, for the purposes of clarity, the claim can simply recite a modified enzyme having one of the mutation sets in (a)-(g). A proposed claim amendment is provided below: 

An isolated, modified human kynureninase enzyme, said modified enzyme comprising a mutation set relative to native human kynureninase enzyme (SEQ ID NO: 1), wherein the mutation set is selected from the group consisting of the following mutation sets: (a) A99I, G112A, F306Y, I331N, I405L, S408N and A436T; (b) A99I, G112A, K191E, F306Y, A381S, I405L, S408N and A436T; (c) Q14R, A99I, G112A, M189I, H230Y, F306Y, I331N, I405L, S408N and A436T; (d) T138S, H224N, F225Y, F306W, N333T, S408N and A436T; (e) N67D, L72N, E103Q, F225Y, I331V, S408N and A436T; (f) N67D, A136S, T138S, F225Y, S408N and A436T; and (g) A99S, A136G, L137T, F306L and A436T.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Enablement
Claims 25, 28, 29, 32, 33, and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are broadly drawn to a method of treating a subject having any tumor comprising administering an effective amount of a pharmaceutical composition or CAR-T cell comprising a modified human kynureninase enzyme. 
The specification teaches the isolation of several human kynureninase mutants (SEQ ID NO: 2-8) having highly enhanced kynureninase activity compared to the native enzyme for the specific depletion of KYN and its metabolites in order to treat tumors expressing IDO1, IDO2, or TDO, thus preventing tumor-mediated tolerogenic effects and instead mediating tumor-ablating pro-inflammatory responses (Para. 0006 and Examples 3-8). Specifically, it was shown that the 
It is known in the prior art that the overexpression of indolamine-2,3-dioxyegenase isoforms (IDO1 or IDO2) by cancer cells profoundly attenuates adaptive immune responses to cancer. IDO1 and IDO2 as well as the enzyme tryptophan 2,3-dioxygenase (TDO), whose expression on stromal cells can be induced by some tumors, catalyze the rate-limiting step in tryptophan (Trp) catabolism to L-kynurenine (KYN) (see Para. 0004 of the Specification). KYN is known to suppress proliferation as well as induce apoptosis in T cell and NK cells, enabling tumors to evade detection and destruction by a patient’s immune system (see Para. 0005 of the Specification). It should be further noted that a survey of cancer cell lines indicates that 20 out of 104 tumor cell lines are IDO1 positive, while 17/104 are TDO positive and 16/104 express both TDO and IDO1 (Pilotte et al, see entire document, in particular Table 4) (Pilotte, Luc et al. Proceedings of the National Academy of Sciences of the United States of America vol. 109,7 (2012): 2497-502. doi:10.1073/pnas.1113873109), indicating that not every tumor cell expresses IDO1, IDO2, or TDO. Thus, artisans would not reasonably expect that inhibition of KYN formation to be effective in treating tumors which do not express IDO1, IDO2, and/or TDO, specifically, commensurate in scope of the claims.

Thus, the invention is not enabled over the full scope of the claims. 


Conclusion
Claims 1, 16-24, 34, 35, and 37 are allowable. Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        

/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644